Exhibit 10.13

AFTER RECORDING THIS INSTRUMENT

SHOULD BE RETURNED TO:

John Ruffier, Esquire

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Post Office Box 2809

Orlando, FL 32802-2809

(407) 843-4600

ASSIGNMENT AND ASSUMPTION OF LEASEHOLD INTEREST IN

GROUND LEASE

[North Mountain Medical Plaza]

THIS ASSIGNMENT AND ASSUMPTION OF LEASEHOLD INTEREST IN GROUND LEASE (this
“Assignment”) is made effective as of August 16th, 2013 (the “Effective Date”)
by and between MMIC JCL MOB, LLC, a Delaware limited liability company
(“Assignor”), and CHP NORTH MOUNTAIN AZ MOB, LLC, a Delaware limited liability
company (“Assignee”).

WITNESSETH:

WHEREAS, Assignor is the ground lessee of certain real property and improvements
located in Maricopa County, Arizona, more particularly described on Schedule
“1”, attached hereto and made a part hereof (the “Demised Premises”), such
leasehold interest of the Assignor in and to the Demised Premises being pursuant
to the terms of that certain Ground Lease, dated February 29, 2008, by and
between John C. Lincoln Health Network, as Lessor, and Assignor, as Lessee (the
“Lease Agreement”), a memorandum of which Lease Agreement has been recorded in
Instrument No. 2008-0184387, in the Official Records of Maricopa County,
Arizona.

WHEREAS, Section 14.1.1 B of the Lease Agreement permits the assignment of the
Lease Agreement without Landlord’s consent; and

WHEREAS, Assignor now desires to assign all of its right, title and interest in
the Lease Agreement to Assignee.

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

1. Effective as of the date hereof, Assignor does hereby grant, bargain, sell,
assign, transfer and deliver to Assignee, its successors and assigns forever,
all of its right, title and interest in and to the Lease Agreement, together
with all security deposits, prepaid rents, and any other deposits, if any, made
in respect of the Lease Agreement (collectively, the “Deposits”), on the terms
and conditions hereinafter set forth.

 

1

1524110 North Mountain Assignment & Assumption of Leasehold Interest



--------------------------------------------------------------------------------

2. Assignor warrants, represents and agrees that all liabilities and obligations
of the Lessee, as defined in the Lease Agreement (the “Lessee”), due or to be
performed by or on the part of Lessee under the Lease Agreement relating to the
period prior to the Effective Date of this Assignment shall be the
responsibility of Assignor. Assignee warrants, represents and agrees that all
liabilities and obligations of the Lessee due or to be performed by or on behalf
of Lessee under the Lease Agreement relating to the period on or after the
Effective Date of this Assignment shall be the responsibility of Assignee.
Assignor further represents and warrants as follows:

3. Assignor has the full power and authority to execute and deliver this
Assignment to Assignee and that such execution and delivery does not violate the
terms of the Lease Agreement or any other agreement to which Assignor is a party
and which affects the Demised Premises; and

4. Any and all improvements and fixtures attached to or appertaining to the
Demised Premises under the Lease Agreement and which are owned by Assignor are
included in the rights assigned hereby.

5. Assignee does hereby indemnify and hold Assignor harmless from and against
any loss, claim, damage, or expense, including reasonable attorneys’ fees, which
Assignor may suffer, incur, or expend, arising out of a breach by Assignee of
its obligations under the Lease Agreement relating to the period on or after the
Effective Date of this Assignment. Assignor does hereby indemnify and hold
Assignee harmless from and against any loss, claim, damage, or expense,
including reasonable attorneys’ fees, which Assignee may suffer, incur, or
expend, arising out of a breach by Assignor of its obligations under the Lease
Agreement prior to the Effective Date of this Assignment.

6. This Assignment shall be binding upon and shall inure to the benefit of the
parties hereto, their respective heirs, personal representatives, successors and
assigns.

[Signatures appear on the following pages]

 

2

1524110 North Mountain Assignment & Assumption of Leasehold Interest



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment is executed as of the day and year first
above-written.

 

ASSIGNOR:

 

MMIC JCL MOB, LLC, a Delaware limited liability company

By:  

/s/ William S. Rogers

Name:  

William S. Rogers

Title:  

Vice President

ACKNOWLEDGMENT

STATE OF             Georgia            

COUNTY OF         Hall            

The foregoing instrument was acknowledged before me this 14TH day of August,
2013, by William S. Rogers as Vice President of MMIC JCL MOB, LLC, a Delaware
limited liability company, on behalf of the company. He/ She is personally known
to me or has produced                      as identification.

 

(NOTARY SEAL)  

        /s/ Kelly S. Kics

  Notary Public Signature    

        Kelly S. Kics

  (Name typed, printed or stamped)

 

3

1524110 North Mountain Assignment & Assumption of Leasehold Interest



--------------------------------------------------------------------------------

ASSIGNEE:

 

CHP NORTH MOUNTAIN AZ MOB, LLC,

a Delaware limited liability company

By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco Title:   Vice President

ACKNOWLEDGMENT

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 13th day of August,
2013, by Tracey B. Bracco, as Vice President of CHP NORTH MOUNTAIN AZ MOB, LLC,
a Delaware limited liability company, on behalf of the company. He/She is
personally known to me or has produced                      as identification.

 

(NOTARY SEAL)  

        /s/ Cathleen A. Coffey

  Notary Public Signature    

        Cathleen A. Coffey

  (Name typed, printed or stamped)

 

 

4

1524110 North Mountain Assignment & Assumption of Leasehold Interest



--------------------------------------------------------------------------------

SCHEDULE “1”

Legal Description for Ground Leased Parcel

[Intentionally Omitted]

 

5

1524110 North Mountain Assignment & Assumption of Leasehold Interest